DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose mapping reference identifiers, connecting multiple processes using their reference identifiers to the database to provide data or upgrade to the user database, and receiving an abort or rollback if all of the other processes are not successful in providing the data or upgrading the user database or receiving a commit if all of the multiple processes are successful in providing the data or upgrading the user database.


After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.

The drawings filed 11/19/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Shi, Shaoqui, et al., “RESTful Information Resource Pool Based on Cloud Computing”, Multimedia and Ubiquitous Engineering, LNEE Vol. 308, Springer, Berlin, Germany, © 2014, pp. 109-114.
Resource pools provide a flexible resource access service for business processes in order to maximize the usage of resources in a multi-tenant environment (page 109, Abstract); A resource pool is a container of resource pool instances that is responsible for analyzing processes and maintaining resources/process mapping and resource/storage mapping (page 111, section 4.1 Static Models); A resource-process mapping involves the mapping of resource pool instances and processes (page 111, section 4.2 Dynamic Models); Resource pool system architecture diagram, including REST API (page 113, Fig. 2); 
No explicit rollback/commit operations, as claimed.

Das, Tulika, et al., Oracle® Universal Connection Pool for JDBC – Developer’s Guide, 11g Release 2 (11.2), Oracle USA, Redwood City, CA, September 2009, 74 pages.
A connection pool is a cache of database connection objects, which represent physical database connections that can be used by an application to connect to a database (page 1-1, Overview of Connection Pool section); Use of JDBC API (page 2-3, UCP for JDBC API Overview); Mentions that rollbacks can be performed (pages 6-1 and 6-2); Unique connection pool names (page 7-2); No explicit mapping of reference identifiers, connecting multiple processes, or rollback/commit operations, as claimed.

Gui, Dezhu, et al., “A Method on Connection Pool Service for Distributed Heterogeneous Databases in Urban Geographic Information Public Platform”, The International Archives of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Vol. XXXVII, Part B4, Beijing, 2008, pp. 801-804.
4.1 Database connection pool); Status servlets allow the state of a connection pool to be viewed at anytime (page 803, section 4.2.2 Monitor connection and manage spatial data collaborative process); No explicit mapping of reference identifiers, connecting multiple processes, or rollback/commit operations, as claimed.



US Patent Application Publications
Yang 	 				2017/0063615
Automatic execution, rollback, retry or failure of a task imposed by Service Deployment Infrastructure [SDI] request engine (Abstract, 0006); Rollback operations, rollback retry policies, restore to state when previous task finished  (0009, 0135-0136); Cloud Management Functionality (Figure 1A #108); SDI Connector Module (Figure 6 #612, Figure 8 #826, para 0110); Mapping of cloud services to software components (0054); Mapping between task and request thread (0134); Upgrading of services (0070); Database storage of task set associated with each service (0007); Service deployment models that enable organizations to pool database resources (0048); Interface for Java Database Connectivity [JDBC] requests and use of object relational mapping and java transaction API services (0112); Application connectors (Fig. 6, paras 0110-0112); Object relational mapping, java transaction PI services, connection pooling (Figure 6 and para 0112); No mapping of reference identifiers, connecting multiple processes, or rollback/commit operations, as claimed.

Rosen 	 				2020/0327124
Virtual warehouse nodes, each comprised of a cache and processor (Figure 4); Compute service manager receives internal jobs including operations such as upgrading micro-partitions in a database table (0043, 0095); No mapping of reference identifiers, connecting multiple processes, or rollback/commit operations, as claimed.


McAlister 	 				2016/0085643


Theebaprakasam 	 				2019/0089809
Use of Identity Service API, REST API Security cloud cache (Figure 5); Access of REST API resources of an application (0124, 0128); Connection pool for providing physical connections to a database, i.e., a cache of database connections maintained so that the connections can be reused when future requests to access the database are required (paras 0141-0143); A multi-tenancy implementation using a pluggable database where each tenant is allocated a separate partition (0149); Cloud access control, including REST(0164); No rollback/commit operations, as claimed.


Neelakanteshwar 	 				2020/0125455
Rollbacks performed when an account request has failed and when a rollback attempt has failed (Abstract); Use of industry standards, such as REST (0032, 0050, 0081); Mapping of users’ groups to cloud applications (0042); Connection pool for providing physical connections to a database, i.e., a cache of database connections maintained so that the connections can be reused when future requests to access the database are required (paras 0134-0136);  No mapping of reference identifiers, or rollback/commit operations, as claimed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




March 4, 2022